Title: To James Madison from Two Chiefs of the Wyandot Nation, 3 December 1809 (Abstract)
From: Two Chiefs of the Wyandot Nation
To: Madison, James


3 December 1809, Rapids at Lower Sandusky. Informs JM that the Wyandot chiefs have agreed that their annuities, payable under the 1795 Treaty of Greenville, should be sent on alternate years to the branches of their nation residing at Brownstown and Lower Sandusky. Complains of the difficulties of receiving the annuities at Detroit, where the goods are often damaged and their people are “too easily flattered … to part with them for Liquor & other trifles.”
